UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-5197


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD BLAINE MINTZ, a/k/a Edward Blain Mintz,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00040-LHT-1)


Submitted:   April 12, 2010                 Decided:   April 29, 2010


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis Gibson, LAW OFFICE OF DENNIS GIBSON, Asheville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a written plea agreement, Edward Blaine

Mintz      pled    guilty    to   conspiracy    to   possess    with   intent   to

distribute more than fifty grams of cocaine base (Count 1), in

violation of 21 U.S.C. § 846 (2006), and possession of a firearm

during and in relation to a drug trafficking crime (Count 3), in

violation of 18 U.S.C. § 924(c) (2006).                    The district court

granted      the   Government’s     motion     for   downward   departure   based

upon       substantial      assistance,   see    U.S.   Sentencing     Guidelines

Manual § 5K1.1, p.s. (2007), and sentenced Mintz to forty-one

months of imprisonment on Count 1, the bottom of the advisory

guidelines range. 1          On appeal, Mintz’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that, in his view, there are no meritorious issues for appeal

but questioning whether counsel in the district court provided

ineffective assistance.           Mintz was informed of his right to file

a pro se supplemental brief but has not done so.                       Finding no

reversible error, we affirm. 2


       1
       Mintz also received a sixty-month consecutive sentence on
Count 3, which he does not challenge in this appeal.
       2
       We note that, on appeal, the Government has not relied on
the waiver-of-appellate-rights provision in the plea agreement.
Thus, we will conduct our review pursuant to Anders.       United
States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007); see
United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).



                                          2
            Appellate counsel suggests that trial counsel provided

ineffective    assistance     by    failing    to     be    present      at   Mintz’s

interviews with law enforcement and by misinforming Mintz of the

possible sentence he faced.          This court “may address [claims of

ineffective assistance] on direct appeal only if the lawyer’s

ineffectiveness conclusively appears from the record.”                         United

States    v.   Baldovinos,    434    F.3d     233,    239       (4th   Cir.    2006).

Because   Mintz’s   claims     do   not     meet     this       high   standard,    we

decline to review them on direct appeal.

            Finally,   we    held   Mintz’s    case        in    abeyance     for   our

decision in United States v. Lynn, 592 F.3d 572 (4th Cir. 2010),

regarding the adequacy of the district court’s explanation of

the chosen sentence. 3        We have reviewed this issue for plain

error.    Lynn, 592 F.3d at 579-80.            “To establish plain error,

[Mintz] must show that an error (1) was made, (2) is plain

(i.e., clear or obvious), and (3) affects substantial rights.”

Id. at 577.     If Mintz establishes these requirements, this court

“may exercise its discretion to correct the error only if it

seriously affects the fairness, integrity or public reputation

of judicial proceedings.”           Id. (internal quotation marks and

citation omitted).      Even assuming that the district court in

     3
       We note that, when sentencing Mintz, the district court
did not have the benefit of our most recent sentencing
decisions.



                                       3
this     case    committed      error   that       was    plain,      Mintz    has     not

demonstrated on appeal that the error “had a prejudicial effect

on the sentence imposed.”           Id. at 580.

              In accordance with Anders, we have reviewed the record

for any meritorious issues and have found none.                         We therefore

affirm the district court’s judgment.                    We deny counsel’s motion

to withdraw at this time.                This court requires that counsel

inform his client, in writing, of the right to petition the

Supreme Court of the United States for further review.                            If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this     court   for     leave   to       withdraw      from   representation.

Counsel’s motion must state that a copy thereof was served on

the client.        We dispense with oral argument because                   the      facts

and legal contentions are adequately presented in the materials

before    the     court   and    argument        would   not    aid   the     decisional

process.

                                                                                AFFIRMED




                                             4